DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 and 15-19 are rejected.
Claims 7-14 and 20 are objected to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (US PUB 20150341714, hereinafter Ahn14) in view of Su (CN 107347168, hereinafter Su168).
Regarding claim 1, Ahn714 discloses a display device (e.g. a display apparatus 1000, see at least the abstract and figure 1) comprising: a display panel (e.g. a display panel 110) including a substrate (e.g. substrate 111) and a pixel array layer disposed on a surface of the substrate (see [0051] and [0055], and figure 1); a sound generation device (e.g. a sound generator 700) disposed on an opposing surface opposite the surface of the substrate (see figure 3), wherein the sound generation device vibrates the display panel (e.g. via vibration member 300) to output a sound (see figure 3); and a set cover (e.g. a cover 200), (see Ahn714, [0057]-[0058], [0063], and [0070], figures 1-3).
Ahn714 does not explicitly disclose: the set cover (cover 200) includes a plurality of ribs which overlap the sound generation device in a thickness direction of the display panel.
However, Su168 in the same field of endeavor teaches a display device (e.g. a flat speaker 100), (see figure 1) comprising a sound generator (e.g. an acoustic driver 14) for vibrating a panel (e.g. a vibrating panel 13), and a set cover (e.g. a back cover 12) including a plurality of ribs (e.g. a plurality of bumps/protrusions) overlapping the sound generation device in a thickness direction of the display panel (e.g. a plurality of bumps/protrusions are formed on the inner side of the back cover 12 facing the rear portion of the sound generator 14), (see Su168, paragraphs 3 and 16 under the ‘Preferred Embodiment’ section, also figures 1-5). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a set cover having a plurality of ribs overlapping the sound generation device as taught by Su168 in the teachings of Ahn714 so as to enable additional modification of the rear sound from the sound generator through repeated 

Regarding claim 2, Ahn714 as modified by Su168 discloses the display device of claim 1, wherein the plurality of ribs extends in a first direction and arranged in a second direction crossing the first direction (e.g. the plurality of ribs is formed in both longitudinal and transverse directions), (see Su168, figure 1).

Regarding claim 3, Ahn714 as modified by Su168 discloses the display device of claim 2, wherein the set cover includes a lower cover (e.g. a lower cover 23) and a bracket (rear cover 12) disposed between the display panel and the lower cover, and the ribs are disposed in the bracket (see Su168, figures 1 and 4).

Regarding claim 4, Ahn714 as modified by Su168 discloses the display device of claim 3, wherein a slit (e.g. opening 122) is defined in the bracket between adjacent ribs among the plurality of ribs, and the slit is defined through the bracket in the thickness direction (see Su168, figure 3).

Regarding claim 5, Ahn714 as modified by Su168 discloses the display device of claim 4, wherein a width of the rib in the second direction is smaller than a width of the slit in the second direction (e.g. the width of the ribs in the transverse direction is smaller than the slit 122 in the longitudinal direction), (see Su168, figures 1 and 3).

Regarding claim 15, Ahn714 discloses a display device (e.g. a display apparatus 1000, see at least the abstract and figure 1) comprising: a display panel (e.g. a display panel 110), (see figure 1); a sound generation device (e.g. a sound generator 700) attached to a surface of the a bracket (e.g. a cover 200) which accommodates the display panel and the sound generation device (see Ahn714, [0057]-[0058], [0063], and [0070], figures 1-3).
Ahn714 does not explicitly disclose: wherein the bracket (cover 200) includes a plurality of slits and a plurality of ribs which overlap the sound generation device in a thickness direction of the display panel.
However, Su168 in the same field of endeavor teaches a display device (e.g. a flat speaker 100), (see figure 1) comprising a sound generator (e.g. an acoustic driver 14) for vibrating a panel (e.g. a vibrating panel 13), and a bracket (e.g. a back cover 12) for accommodating the display device and the sound generator, and including a plurality of slits and a plurality of ribs (e.g. a plurality of openings 122 and plurality of bumps/protrusions) which overlap the sound generation device in a thickness direction of the display panel, wherein the plurality of slits and the plurality of ribs are alternately disposed in a lateral direction (e.g. a plurality of openings 122 and plurality of bumps/protrusions are formed on the inner side of the back cover 12 facing the rear portion of the sound generator 14), (see Su168, paragraphs 3 and 16 under the ‘Preferred Embodiment’ section, also figures 1-5). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a set cover having a plurality of slits and plurality of ribs overlapping the sound generation device as taught by Su168 in the teachings of Ahn714 so as to enable additional modification of the rear sound from the sound generator through repeated reflections and spreading by the plurality of ribs/protrusion on the inners surface of the cover and thereby further improving the overall quality of sound emitted by the display device.


claim 16, Ahn714 as modified by Su168 discloses the display device of claim 15, wherein the slits (e.g. opening 122) are defined through the bracket in the thickness direction (see Su168, figure 3).

Regarding claim 17, Ahn714 as modified by Su168 discloses the display device of claim 16, wherein a width of the rib in the lateral direction is smaller than a width of the slit in the lateral direction (e.g. the width of the ribs in the lateral direction is smaller than the slit 122), (see Su168, figures 1 and 3).

Claims 6 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn714 in view of Su168 as applied to claims 1 and 15 above, and further in view of Lee et at (US PUB 20190037165, hereinafter Lee165).
Regarding claim 6, Ahn714 as modified by Su168 discloses the display device of claim 5, but fails to explicitly disclose wherein the sound generation device includes: a first electrode to which a first driving voltage is applied; a second electrode to which a second driving voltage is applied; and a vibration layer between the first electrode and the second electrode, wherein the vibration layer retracts or expands based on the first driving voltage and the second driving.
However, Lee165 in the same field of endeavor teaches a display device (see at least the abstract and figure 1) comprising a first electrode (e.g. a first electrode E1) to which a first driving voltage is applied; a second electrode (e.g. a second electrode E2) to which a second driving voltage is applied (see figure 8A); and a vibration layer between the first electrode and the second electrode, wherein the vibration layer retracts or expands based on the first driving voltage and the second driving (see Lee165, [0112], [0115]-[0118], figures 8A-8B). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate piezoelectric speaker type having electrodes and deformable member that generate sound upon application of voltages as taught by Lee168 

Regarding claim 18, Ahn714 as modified by Su168 discloses the display device of claim 17, but fails to explicitly disclose wherein the sound generation device includes: a first electrode to which a first driving voltage is applied; a second electrode to which a second driving voltage is applied; and a vibration layer disposed between the first electrode and the second electrode, wherein the vibration layer retracts or expands based on the first driving voltage and the second driving voltage.
However, Lee165 in the same field of endeavor teaches a display device (see at least the abstract and figure 1) comprising a first electrode (e.g. a first electrode E1) to which a first driving voltage is applied; a second electrode (e.g. a second electrode E2) to which a second driving voltage is applied (see figure 8A); and a vibration layer between the first electrode and the second electrode, wherein the vibration layer retracts or expands based on the first driving voltage and the second driving (see Lee165, [0112], [0115]-[0118], figures 8A-8B). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate piezoelectric speaker type having electrodes and deformable member that generate sound upon application of voltages as taught by Lee168 in the teachings of Ahn714 in view of Su168 in order to achieve the ability to improve sound signal having a frequency domain of the high-pitched sound band, and thereby providing a display device with enhanced sound output characteristic. 

Regarding claim 19, Ahn714 as modified by Su168 discloses the display device of claim 18, wherein the width of the rib is smaller than a width of the bracket (e.g. the width of the rib is smaller than a width of the bracket 200), (see Su168, figures 1 and 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654